         Case 1:19-cv-00920-LLS Document 40 Filed 05/03/19 Page 1 of 5
ORIGINAL
                        MEMORANDUM ENDORSEMENT
     Plumbers and Pipefitters National Pension Fund et al.
              v. Alta Mesa Resources, Inc. et al.,
                        19 Civ. 920 (LLS)
      All Defendants and Plaintiffs First New York Group
 (comprising FNY Partners Fund LP, FNY Managed Accounts, LLC, and
 Paul J. Burbach, Jr.) and Camelot Event Driven Fund 1 favor the
 transfer of this action to the Southern District of Texas, where
 all the parties are present and where the lead plaintiff in this
 case, Plumbers and Pipefitters National Pension Fund ("Plumbers
 Pension Fund"), has moved for consolidation of the Texas
 actions, appointment as lead plaintiff, and approval of
 selection of counsel.
      Defendants point out that
      This action also concerns events that occurred in Houston, and
      that is where the expected non-party witnesses reside.
      Specifically, Plumbers' complaint asserts claims alleging that
      the proxy statement sent to Silver Run II's stockholders in
      connection with Silver Run II's acquisition in February 2018
      of Alta Mesa, LP ("Alta Mesa") and Kingfisher Midstream, LLC
       ("Kingfisher") (the "Acquisition") was false and misleading.
      Silver Run II is headquartered in Houston, Texas, and, before
      the Acquisition, Alta Mesa and Kingfisher were private
      companies also headquartered in Houston, Texas. Numerous
      aspects of the Acquisition, including the parties' due
      diligence and the negotiations over terms occurred in Houston.
      Also, the relevant documents related to the Acquisition and
      the proxy statement are pr1mar1ly located in Houston. Not
      surprisingly then, virtually all of the relevant witnesses-
      both party and non-party-are found in Texas.

 Defs. April 29, 2019 Letter (Dkt. No. 33).
      In opposition to any motion to transfer, lead plaintiff
 Plumbers Pension Fund argues the presence of parties and
 witnesses, and the occurrence of relevant facts, in New York.
 Pl. May 2, 2019 Letter (Dkt. No. 39}. There seems little doubt
 that there was enough activity here that New York would be a
 proper forum for the litigation of this case.
      Nevertheless, the overarching realities are that the major
 actors are at home in both New York and Texas, and Plumbers
 Pension Fund stands alone in preferring to litigate this action

 1Camelot Event Driven Fund has already commenced its own action in Texas and
 moved for appointment as lead plaintiff there. Camelot April 15, 2019 Br.
 (Dkt. ~o. 25l at 2.
         Case 1:19-cv-00920-LLS Document 40 Filed 05/03/19 Page 2 of 5


in New York, while all others prefer Texas.
     Overcoming the traditional deference paid to the
plaintiff's choice of forum in this case are the pendency of two
closely similar cases in Texas, and the need to avoid the
duplication of nearly identical litigation simultaneously in two
states.

     The obvious and appropriate action is to transfer this case
to the Southern District of Texas, where the court may well see
fit to consolidate it with the two (somewhat more comprehensive)
cases already pending there, and to consider the candidacy of
Robbins Geller Rudman & Dowd LLP for lead counsel, and its
client Plumbers Pension Fund as lead plaintiff, with all the
other candidates in the consolidated cases. As all but Plumbers
Pension Fund say,
     The convenience of the parties, trial efficiency, and the
     interests of Justice also overwhelmingly favor transfer to the
     Southern District of Texas because of the two other class
     actions pending there that include additional defendants and a
     broader class. Piecemeal litigation of one aspect of the Texas
     Actions in this Court is unnecessary and inefficient.

Defs. April 29, 2019 Letter.
     Accordingly, it is ordered, for the convenience of the
parties and witnesses and in the interest of justice, that the
Clerk transfer this action to the United States District Court
for the Southern District of Texas under 28 U.S.C. § 1404(a).
     So ordered.
Dated:      New York, New York
            May 3, 2019


                                            '-,wi,d '• c:5~
                                            LOUIS L. STANTON
                                                U.S.D.J.




                                     -2-
              Case 1:19-CV-UU~LU-LL:::, UO(.;Ulllt:!lll .:,.:, r11cu V'-1-/C...J/.J..v    I    ~
                                                                                               \.4.~'-   ~·   -

              Case 1:19-cv-00920-LLS Document 40 Filed 05/03/19                        Page
                                                                      555 Eleventh Street,     3 of1000
                                                                                           NW. Suite 5
                                                                          Washington.DC 20004-1304
                                                                           Tel +1.202 . 637.2200 Fax +1.202 637.2201
                                                                           wwwlwcom

                                                                           FIRM/ AFFILIATE OFFICES
LATHAM&WATKI N 5LLP                                                        Beijing         Moscow
                                                                           Boston          Munich
                                                                           Brussels        New York
                                                                           Century City    Orange County
                                                                           Chicago            Paris
    April 29, 2019
                           L1EMO ENDORSEL                                  Dubai
                                                                           Dusseldorf
                                                                           Frankfurt
                                                                                              Riyadh
                                                                                           San Diego
                                                                                           San Francisco
    VIAECF                                                                 Hamburg         Seoul
                                                                           Hong Kong       Shanghai
                                                                           Houston         Silicon Valley
    The Honorable Louis L. Stanton                                         London          Singapore
                                                                           Los Angeles        Tokyo
    United States District Judge                                           Madrid             Washington, D C
    United States Courthouse                                               Milan
    500 Pearl Street
    New York, NY 10007-1312


                     Re:    Plumbers and Pipefitters National Pension Fund v. Alta Mesa
                            Resources, Inc .• et al., No. 1: l 9-cv-00920-LLS

    Dear Judge Stanton:

           I write on behalf of Defendants Alta Mesa Resources, Inc. ("Alta Mesa Resources"),
    formerly known as Silver Run Acquisition Corporation II ("Silver Run II"), James T. Hackett,
    Thomas J. Walker, William D. Gutermuth, Jeffrey H. Tepper, Diana J. Walters, and Riverstone
    Investment Group, LLC (collectively, "Defendants") in this action. Pursuant to Rule 2{A) of the
    Court's Individual Rules of Practice, Defendants respectfully request a pre-motion conference to
    allow Defendants to file a motion to transfer this case to the United States District Court for the
    Southern District of Texas pursuant to 28 U.S.C. § 1404(a).

           This putative securities class action should be transferred to the Southern District of Texas
    where it can be consolidated with the two other purported securities class actions that assert the
    exact same claims against the same defendants as in this action. See Camelot Event Driven Fund,
    A Series Of Frank Funds Trust v. Alta Mesa Resources, Inc., et. al., Case No. 4: l 9-cv-00957 (the
    "Camelot Complaint"); FNY Partners Fund LP and FNY Managed Accounts, LLC v. Alta Mesa
    Resources, Inc., et. al., Case No. 4:19-cv-01027 (the "FNY Complaint") (collectively, the "Texas
    Actions"). 1 Indeed, this separate action is superfluous because all of the parties are present in
    Texas where Plaintiff Plumbers and Pipefitters National Pension Fund ("Plumbers") has filed a
    motion for an order consolidating the Texas Actions and appointing itself as Lead Plaintiff for the
    Section 14(a) claims.

           Moreover, transfer of this case to the Southern District of Texas is warranted under 28
    U.S.C. § 1404(a), which provides that "[f]or the convenience of parties and witnesses, in the

    1
     In addition to claims under Sections 14(a) and 20(a) asserted in this case, the Camelot and FNY
    Complaints together assert claims under Section 10(b) of the Securities Exchange Act and name
    thrM ndditiom1l defendant~.
                       case   1:1!:J-CV-UU~LU-LL~   UU(.;Ulllt::lll .:,..:,   r11cu   V~/&..;::11.J...J   I   ....~ ...... v,   ~
                      Case
      J. Christian Word       1:19-cv-00920-LLS Document 40 Filed 05/03/19 Page 4 of 5
      April 29, 2019
      Page 2

LATHAM&WATKI NSLLP

      interest of justice, a district court may transfer any civil action to any other district or division
      where it might have been brought." "In ruling on a motion to transfer, courts should consider both
      the interest of the litigants and the public interest." Saltire Indus., Inc. v. Waller Lansden Dortch
      & Davis, PLLC, 331 B.R. 101, 105 (S.D.N.Y. 2005) (citing Gulf Oil Corp. v. Gilbert, 330 U.S.
      501,508 (1947)). Guided by those interests, courts routinely transfer securities cases to the district
      where the issuer is headquartered. See, e.g., Ahrens v. Cti Biopharma Corp., 16 Civ. 1044 (PAE),
      2016 WL 2932170, at *4 (S.D.N.Y. May 19, 2016).
                                                                                                                                \:.--. .....   ~   "'--,_,.   -i"\


               This action also concerns events that occurred in Houston, and that is where the expected- . -
      non-party witnesses reside. Specifically, Plumbers' complaint asserts claims alleging that the
      proxy statement sent to Silver Run II's stockholders in connection with Silver Run II's acquisition
      in February 2018 of Alta Mesa, LP ("Alta Mesa") and Kingfisher Midstream, LLC ("Kingfisher")
      (the "Acquisition") was false and misleading. Silver Run II is headquartered in Houston, Texas,
      and, before the Acquisition, Alta Mesa and Kingfisher were private companies also headquartered
      in Houston, Texas. Numerous aspects of the Acquisition, including the parties' due diligence and
      the negotiations over terms occurred in Houston. Also, the relevant documents related to the
      Acquisition and the proxy statement are primarily located Houston. Not surprisingly then,
      virtually all of the relevant witnesses-both party and non-party-are found in Texas.
                                                                                                             ,...,
               The convenience of the parties, trial efficiency, and the interests of justice also
      overwhelmingly favor transfer to the Southern District of Texas because of the two other class
      actions pending there that include additional defendants and a broader class. Piecemeal litigation
      of one aspect of the Texas Actions in this Court is unnecessary and inefficient. See Berg v. First
      American Bankshares, Inc., 576 F. Supp. 1239, 1243 (S.D.N.Y. 1983) (''Pendency of such
      [intimately related cases] in the transferee forum weighs heavily in favor of transfer, not only
      because '[l]itigation of related claims in the same tribunal ... facilitates efficient, economical and
      expeditious pre-trial proceedings and discovery,' but also because it 'avoids duplicitous [sic1
      litigation and inconsistent results.'") (quoting Durham Prods. v. Sterling Film Portfolio, 537 F.
      Supp. 1241, 1243 (S.D.N.Y. 1982)).

              By contrast, there is no substantial reason for maintaining the case in the Southern District
      of New York. Plumbers is a resident of the Eastern District of Virginia and will have to travel
      regardless of venue. And its choice of forum loses "any preference it would otherwise be afforded"
      where, as here, the putative class encompasses thousands of individuals who are likely
      geographically dispersed throughout the United States. Baltimore v. Toyota Motor Credit Corp.,
      No. 00 CV 8415(RCC), 2001 WL 637377, at *2 (S.D.N.Y. June 8, 2001); see also In re Global
      Cash Access Holdings, Inc. Secs. Litig., No. 08-cv-3516, 2008 WL4344531, at *7 (S.D.N.Y. Sept.
      18, 2008) (explaining that a plaintiffs choice of forum is "entitled to substantially less deference"
      in a "class action, where members of the class are dispersed throughout the nation"). Plumbers is
      just one among many stockhholders who may form the putative class in this matter. The fact that
      it chose to file in the Southern District of New York is inconsequential-especially considering
      that two other shareholders have already filed suit in the most appropriate forum, the SoutheIT\
      District of Texas.                                                                                    \

               Accordingly, Defendants intend to move for an order transferring this matter to the
       S9\lthern District of Texas.


                                                                  2
                       case 1:1~-CV-UU~LU-LL;::,   LJUl,;Ulllt:IIL .:>.:>   rm:::u V'T/Lv/J.v   ,   U.~v..., ...,, ...,
      J. Christian WordCase 1:19-cv-00920-LLS Document 40 Filed 05/03/19 Page 5 of 5
      April 29, 2019
      Page 3

LATHAM&WATKI NSLLP

                 Thank you in advance for your consideration of this letter.



                                                          Respectfully,

                                                           Isl J. Christian Word
                                                          J. Christian Word (pro hac vice)
                                                          of LATHAM & WATKINS LLP

                                                           555 Eleventh Street, NW
                                                           Suite 1000
                                                           Washington DC 20004
                                                           (202) 637-2200
                                                           christian. word@lw.com



      cc: All Counsel of Record




                                                                3
